DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3, 8, 10, 11, 13, 18 and 22 were amended. Claims 2 and 12 were previously canceled. Claims 1, 3-11, and 13-22 are pending.
Claims 1, 3-11, and 13-22 are rejected under 35 USC 112(a) and 112(b). 
Upon further search and consideration, new grounds of rejection of claims 1, 3-11, and 13-22 under 35 USC 103 as presented herein.

Response to Arguments
	Applicant’s arguments filed 03/24/2021 regarding the application of the Babu reference have been fully considered, but are moot as this reference is no longer relied upon.

	Applicant’s arguments filed 03/24/2021 regarding the Ralhan reference have been fully considered, but are not persuasive. Applicant argues (see especially page 9 of remarks), that Ralhan fails to teach retraining or rebuilding machine learning models automatically and without human intervention because “user metrics” are used in the process. Examiner respectfully disagrees. The interpretation issues raised in the rejection under 35 USC 112(b) presented herein makes it impossible to determine with certainty whether or not the use of “user metrics” counts as “human intervention”. The “user metrics” described by Ralhan do not appear to be generated by the user during the building process. For example, [0111] reads “In various embodiments, user metrics 948 may be associated with performance for a particular user, user environment, files/documents, and/or the like . For example, user metrics 948 may be associated with whether a model working better for a user's particular documents , environment, and/or the like . Accordingly, models evaluated using user metrics 948 may provide more precise evaluations for a specific user, class of information (or documents), business case (or business control), 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1, 3-11, and 13-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1, 3-11, and 13-22 variously recite “automatically, and without human intervention, [perform step X]”. The independent claims recite “providing a design specification”, with the “automatically…” steps depending directly or indirectly on data provided in the design specification. At [030], the as-filed specification indicates that the design specification is provided by a user. This appears to be a human intervention. For example, the claims recite “automatically, and without human intervention, retrieving build data from the one or more sources of build data”. The “one or more sources of build data” are provided in the design specification, which is described in the specification only as being provided by a user. Therefore, the retrieval of the build data cannot be performed without user input because it requires the user-provided design specification to designate the one or more sources of build not provided by a user; however, the specification does not describe any way in which a design specification would be determined or provided without user action. See also the discussion regarding the rejection under 35 USC 112(b).

This issue is particularly acute with respect to claim 10, which recites “automatically, and without human intervention, designating the at least one challenger as the champion based on a user input”. If the appropriate interpretation of “automatically, and without human intervention” were to require that the action not be based on a user input, the claim would be self-contradictory, which is not supported by the specification. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, and 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 3-11, and 13-22 variously recite limitations of the form “automatically, and without human intervention, [perform step X]”. These limitations have at least the following interpretations:
a. Step X is performed by a computer/processor, not by a human, but may be based (directly or indirectly) on some human action. This would appear to make the “without human intervention” redundant as the claims already recite that the steps are performed by one or more processors. 
and the performance of step X is not based on any human action. 
Interpretation (b) raises several issues. First, this either renders the claims inconsistent or makes the claims unsupported by the specification (see also the rejection under 35 USC 112(a) above). As discussed above, if the claim is understood to require that “automatically, and without human intervention” steps be performed not based on any user input, this would require that the “providing a design specification” not be a user input; however, the specification only describes the design specification being provided by a user (see, e.g., [0030]). The specification does not describe an alternative for producing/providing the design specification. 
Second, under interpretation (b), it is unclear how remote a human action must be for it to not count as a human intervention. For example, would a user determining (perhaps before beginning the method), the performance metrics that should be used to evaluate model performance count as a human intervention? Would an analysis of data generated by a user count as being performed with human intervention? Would the writing of the code by a programmer to perform the automated steps of retrieving, constructing, designating, etc., count as human intervention? The narrowest reading of “without human intervention” would rule out any computer implemented steps whatsoever (since computers and computer programming are human inventions). The broadest reading would make “without human intervention” synonymous with being performed by a computer, rendering the recitation of “without human intervention” entirely redundant. A person of ordinary skill in the art would be unable to determine whether or not any particular potential human intervention is in fact a human intervention.
For the purposes of applying prior art, this limitation is being interpreted using interpretation (a) as this appear to be the only interpretation which makes the claims both consistent and supported by the specification.

Claim 10 recites “automatically, and without human intervention, designating the at least one challenger as the champion based on a user input”. The “user input” is a human intervention as “user”, interpreted in view of the specification (e.g., [083]), cannot be reasonably construed as being non-human. The claim recites contradictory limitations given interpretation (b). For the purposes of applying the prior 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6-9, 11, 13, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over “Ralhan” (US 2019/0354809 A1) in view of “Dong” (US 2020/0348659 A1).

Regarding claim 1, Ralhan teaches
	A non-transitory computer-readable medium storing computer program instructions that, when executed by one or more processors, effectuate operations comprising: (Abstract, Figures 7-
	providing a design specification for a plurality of machine learning models to a build system, (Figure 8, element 802 shows receiving requirements and data analysis. The received data is more clearly specified with respect to Figure 9, elements 902-908 and 948, [0113] show/describe inputs required by the machine learning model. See below for the particular constituents. The system (see Figure 7 and description beginning at [0087]) is a build system as it generates/build machine learning models.)
	the design specification designating at least one of a machine learning model type to be built, (Element 908, [0113] describes providing a particular ML algorithm (i.e., model type) to the building process.)
	one or more sources of build data, one or more sources of scoring data and score data, and (Element 904, [0113] describes providing particular data to the build process. The models are assessed at elements 808 , 916, and 905. As described with respect to these components, this is performed by evaluating the models on business data (e.g., the data from element 904). Since it is used for evaluation it is understood to be scoring/score data.)
	automatically, and without human intervention, retrieving build data from the one or more sources of build data, the build data comprising training data and validation data; (Figure 8, elements 818 and 820 and [0108] and Figure 9, element 904 and [0113] show describe accessing the data from storage. This portion of the specification provides no indication that this step is performed with human intervention. Moreover, [0071, 0159] indicate that the operations of the method may be performed without human intervention. Moreover, even if Ralhan were to teach this step being performed with human intervention, the courts have held (see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)) that providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art.)
	automatically, and without human intervention, constructing each of the plurality of machine learning models based on the respective machine learning model type, the training data, and the validation data to obtain a plurality of constructed machine learning models; (Figure 8, element 804, [0109-0111] and Figure 9, elements 910-916, [0113] show/describe actually generating the models. This portion of the specification provides no indication that this step is performed with human intervention. Moreover, [0071, 0159] indicate that the operations of the method may be performed without human intervention. Moreover, even if Ralhan were to teach this step being performed with human intervention, the courts have held (see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)) that providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art.))
	automatically, and without human intervention, designating, from the plurality of constructed machine learning models, a champion and at least one challenger; (Figure 8, elements 808-812, [0110-0112] and Figure 9, elements 940-942, [0114] show/describe using the champion/challenger paradigm, including designating a model as champion and another as challenger. This portion of the specification provides no indication that this step is performed with human intervention. The “user metrics” appear to indicate metrics related to a user, rather than user intervention in the process. Moreover, [0071, 0159] indicate that the operations of the method may be performed without human intervention. Moreover, even if Ralhan were to teach this step being performed with human intervention, the courts have held (see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)) that providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art.))
	automatically, and without human intervention, deploying the plurality of constructed machine learning models including the champion and the at least one challenger; (Figure 8, elements 808-812, [0110-0112] and Figure 9, elements 940-942, [0114] show the models being used/deployed. This portion of the specification provides no indication that this step is performed with human intervention. Moreover, [0071, 0159] indicate that the operations of the method may be performed without human intervention. Moreover, even if Ralhan were to teach this step being performed with human intervention, the courts have held (see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 
	automatically, and without human intervention, retrieving scoring data from the one or more sources of scoring data; (Figure 8, elements 808-812, [0110-0112] and Figure 9, elements 938, 944-948, and 980, [0114] show/describe scoring the models, including a scoring evaluation database 938. This portion of the specification provides no indication that this step is performed with human intervention. Moreover, [0071, 0159] indicate that the operations of the method may be performed without human intervention. Moreover, even if Ralhan were to teach this step being performed with human intervention, the courts have held (see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)) that providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art.))
	automatically, and without human intervention, generating prediction data [potentially not over a deployment cycle] based on the scoring data; (Figure 8, elements 808-812, [0110-0112] and Figure 9, elements 938, 944-948, and 980, [0114] show/describe the data being used to test the models (i.e., the models are applied to the data). [0112] indicates that this may occur while the champion model is deployed; however, it does not appear to explicitly teach a deployment cycle. This portion of the specification provides no indication that this step is performed with human intervention. Moreover, [0071, 0159] indicate that the operations of the method may be performed without human intervention. Moreover, even if Ralhan were to teach this step being performed with human intervention, the courts have held (see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)) that providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art.))
	automatically, and without human intervention, retrieving score data [potentially not over a deployment cycle] from the one or more sources of score data; (Figure 8, elements 808-812, [0110-0112] and Figure 9, elements 938, 944-948, and 980, [0114] show/describe scoring the models, including a scoring evaluation database 938. [0112] indicates that this may occur while the champion model is deployed; however, it does not appear to explicitly teach a deployment cycle. This portion of the specification provides no indication that this step is performed with human intervention. Moreover, [0071, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)) that providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art.))
	automatically, and without human intervention, computing one or more performance metrics based on the prediction data generated by each of the plurality of machine36Attorney Docket No. 05793.3825-00000 learning models and the score data to evaluate performances of the plurality of machine learning models; and (Figure 8, elements 808-812, [0110-0112] and Figure 9, elements 938, 944-948, and 980, [0114] show/describe the data being used to test (i.e., evaluate the performance of) the models by computing performance metrics. This portion of the specification provides no indication that this step is performed with human intervention. Moreover, [0071, 0159] indicate that the operations of the method may be performed without human intervention. Moreover, even if Ralhan were to teach this step being performed with human intervention, the courts have held (see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)) that providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art.))
	…automatically, and without human intervention, rebuilding each of the plurality of constructed machine learning models [not necessarily based on updated data] to obtain a plurality of rebuilt machine learning models; and (Figure 8, loop I shows a loop in which the machine learning models are retrained. The training occurs at element 804. [0112] indicates that this may occur while the champion model is deployed; however, it does not appear to explicitly teach a cycle including updated data. This portion of the specification provides no indication that this step is performed with human intervention. Moreover, [0071, 0159] indicate that the operations of the method may be performed without human intervention. Moreover, even if Ralhan were to teach this step being performed with human intervention, the courts have held (see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)) that providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art.))
	automatically, and without human intervention, designating a new champion and at least one new challenger from the plurality of rebuilt machine learning models based on the one or more performance metrics (Figure 8, loop I shows a loop in which the models are reassessed. This occurs at element 808. [0112] describes this step where it indicates that the champion/challenger designations may change and may be determined based on various criteria such as time, accuracy, resource requirements, combinations thereof, etc. This portion of the specification provides no indication that this step is performed with human intervention. Moreover, [0071, 0159] indicate that the operations of the method may be performed without human intervention. Moreover, even if Ralhan were to teach this step being performed with human intervention, the courts have held (see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)) that providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art.))
	Ralhan does not appear to explicitly teach
	providing a design specification…designating…a deployment cycle; 
	… automatically, and without human intervention, generating prediction data over the deployment cycle based on the scoring data; automatically, and without human intervention, retrieving score data over the deployment cycle from the one or more sources of score data; 
	in response to the deployment cycle ending, automatically, and without human intervention, updating the build data based on the scoring data and the score data to obtain updated build data, wherein the updated build data comprises updated training data and updated validation data;
	automatically, and without human intervention, rebuilding each of the plurality of constructed machine learning models based on the updated training data and the updated validation data to obtain a plurality of rebuilt machine learning models; and 
	However, Dong—directed to analogous art—teaches
	providing a design specification…designating…a deployment cycle; (Abstract describes methods and system for building and maintaining machine learning models, including automatically updating models based on new training data. [0057] indicates that the models may be updated periodically based on a user defined time interval (i.e., a deployment cycle).)
 automatically, and without human intervention, generating prediction data over the deployment cycle based on the scoring data; automatically, and without human intervention, retrieving score data over the deployment cycle from the one or more sources of score data;  ([0053, 0057] additionally describes monitoring the performance of a model to determine performance degradation. That is, the model is used to generate predictions during the current operation (i.e., over the deployment cycle) and this data is used to measure the performance (i.e., score) the models. All of this data is necessarily stored in memory and is retrieved when it is processed. Neither Ralhan nor Dong indicate that these steps requires human intervention. Dong, Abstract makes it clear that the processes are performed automatically (without human intervention). Even if Ralhan or Dong were to teach this step being performed with human intervention, the courts have held (see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)) that providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art.)
	in response to the deployment cycle ending, automatically, and without human intervention, updating the build data based on the scoring data and the score data to obtain updated build data, wherein the updated build data comprises updated training data and updated validation data; ([0052-0054, 0057] describes updating the training data which is used to update he model. As the build data for the models taught by Ralhan includes training and validation data, the combination of references suggests updating the training and validation data. Neither Ralhan nor Dong indicate that these steps requires human intervention. Dong, Abstract makes it clear that the processes are performed automatically (without human intervention). Even if Ralhan or Dong were to teach this step being performed with human intervention, the courts have held (see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)) that providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art.)
	automatically, and without human intervention, rebuilding each of the plurality of constructed machine learning models based on the updated training data and the updated validation data to obtain a plurality of rebuilt machine learning models; and ([0052-0054, 0057] describes updating the training data which is used to update he model. As the build data for the models taught by Ralhan includes training and validation data, the combination of references suggests updating In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)) that providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art.)
	automatically, and without human intervention [identifying a well-performing model, but not necessarily in a challenger-champion context] from the plurality of rebuilt machine learning models based on the one or more performance metrics. ([0053, 0057] describe periodically measuring the performance of the models (including “rebuilt” models after a first update cycle has been performed). Neither Ralhan nor Dong indicate that these steps requires human intervention. Dong, Abstract makes it clear that the processes are performed automatically (without human intervention). Even if Ralhan or Dong were to teach this step being performed with human intervention, the courts have held (see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)) that providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Ralhan to incorporate periodic update and retraining as described above because this allows the models to better reflect current operations as described by Dong at [0053]. 

	Regarding claim 3, the rejection of claim 1 is incorporated herein. Furthermore, Ralhan teaches
	automatically, and without human intervention, deploying the plurality of rebuilt machine learning models including the new champion and the at least one new challenger to generate updated prediction data (Figure 8, loop “I” and arrow “C” in view of mapping of claim 1 and Figure 10, loop 1010, [0117]. This shows the steps (as described above) being iterated in a cycle. This portion of the specification provides no indication that this step is performed with human intervention. Moreover, [0071, 0159] indicate that the operations of the method may be performed without human intervention. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)) that providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art.)
	Ralhan does not appear to explicitly teach a deployment cycle, but Dong—directed to analogous art—teaches
	automatically, and without human intervention, deploying the plurality of rebuilt machine learning models… to generate updated prediction data over an additional deployment cycle.  ([0053, 0057] additionally describes monitoring the performance of a model to determine performance degradation. That is, the model is used to generate predictions during the current operation (i.e., over the deployment cycle) and this data is used to measure the performance (i.e., score) the models. All of this data is necessarily stored in memory and is retrieved when it is processed. Neither Ralhan nor Dong indicate that these steps requires human intervention. Dong, Abstract makes it clear that the processes are performed automatically (without human intervention). Even if Ralhan or Dong were to teach this step being performed with human intervention, the courts have held (see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)) that providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 6, the rejection of claim 5 is incorporated herein. Furthermore, Ralhan teaches
	wherein the reference library is stored in a data repository, and the machine learning model type to be built is retrieved from the data repository.  ([0117] indicates that a model type may be determined via a model inventory (i.e., a data repository).)

	Regarding claim 7, the rejection of claim 1 is incorporated herein. Furthermore, Ralhan teaches
	wherein the design specification further includes a target score and (Element 802, [0107]: the requirement may include an objective such as an accuracy threshold (i.e., a target score))
	Ralhan does not appear to explicitly teach, but Dong—directed to analogous art--teaches	
	one or more model parameters for each of the plurality of machine learning models.  ([0035-0036] indicates that a user may specify model parameters for the machine learning models.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Ralhan to allow a user to specify parameters as taught by Dong because this allows a user to choose a particular type of model which is desired (e.g., a number of layers in a neural network) based on previous experience. 

	Regarding claim 8, the rejection of claim 7 is incorporated herein. Furthermore, Ralhan teaches
	wherein automatically, and without human intervention, constructing each of the plurality of machine learning models is further based on the target score and (Element 802, [0107]: the requirement may include an objective such as an accuracy threshold (i.e., a target score). The model is built (based on the requirements specified at 802) at 804. This portion of the specification provides no indication that this step is performed with human intervention. Moreover, [0071, 0159] indicate that the operations of the method may be performed without human intervention. Moreover, even if Ralhan were to teach this step being performed with human intervention, the courts have held (see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)) that providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art.)
	Ralhan does not appear to explicitly teach, but Dong—directed to analogous art—teaches
	the one or more model parameters for each of the plurality of machine learning models ([0035-0036] indicates that a user may specify model parameters for the machine learning models. [0041] indicates that the modeling module may execute based on initial data (e.g., the user-provided parameters).)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 7.

	Regarding claim 9, the rejection of claim 1 is incorporated herein. Furthermore, Ralhan teaches
	wherein the build data are historical data and ([0065] indicates that the models may be generated using historical data.)
	Ralhan does not appear to explicitly teach, but Dong—directed to analogous art—teaches 
	the scoring data and the score data are current data retrieved during the deployment cycle.  ([0052-0054, 0057] describes updating the training data using current data during a time interval which is used to update the model. )
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
	
	Claims 11, 13, and 16-19 are substantially similar to claims 1, 3, and  6-9 and are rejected with the same rationale in view of Ralhan teaching 
	A build system for automatically building a plurality of machine learning models, comprising: a network controller; at least one processor; and a storage medium storing instructions that, when executed, configure the at least one processor to perform operations comprising: (Figure 1, and [0035, 0038] show/describe element 114, a network controller connected to processors and storage media storing instructions.)

	Regarding claim 20, the rejection of claim 11 is incorporated herein.  Furthermore, Ralhan teaches
the prediction data generated by the champion is used for business operation. (This appears to be a statement of an intended use of the champion model. Any model operable for business operation appears to fall within the scope of the claim. [0107] describes a model which performs a 
Ralhan does not appear to explicitly teach the production cycle, but Dong teaches
wherein during the deployment cycle, (Abstract describes methods and system for building and maintaining machine learning models, including automatically updating models based on new training data. [0057] indicates that the models may be updated periodically based on a user defined time interval (i.e., a deployment cycle).)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

Regarding claim 21, the rejection of claim 1 is incorporated herein. Furthermore, Ralhan teaches
wherein the champion represents one of the plurality of constructed machine learning models that generates prediction data for a business unit, and (This appears to be a statement of intended use rather than a positively recited method step. Figure 8, elements 808-812, [0110-0112] and Figure 9, elements 940-942, [0114] show/describe using the champion/challenger paradigm, including designating a model as champion and another as challenger. [0107] describes a model which performs a business function (recognizing signatures on faxed documents). Ralhan also teaches the champion being used online at element 816 (see [0112]) and 942 (see [0114]).)
 the at least one challenger represents at least one other of the plurality of constructed machine learning models that generates prediction data for evaluation. (This appears to be a statement of intended use rather than a positively recited method step. Figure 8, elements 808-812, [0110-0112] and Figure 9, elements 940-942, [0114] show/describe using the champion/challenger paradigm, including designating a model as champion and another as challenger. Figure 8, elements 808-812, [0110-0112] and Figure 9, elements 940-942, [0114] show the models being used/deployed. Figure 8, elements 808-812, [0110-0112] and Figure 9, elements 938, 944-948, and 980, [0114] show/describe scoring the models, including a scoring evaluation database 938. That is, the challenger generates prediction data which is evaluated.)

Regarding claim 22, the rejection of claim 1 is incorporated herein. Furthermore, Ralhan teaches
	automatically, and without human intervention, formatting the training data and the validation data for storage in a data repository; (Figure 8, elements 818 and 8120, [0108] indicates that the data is retrieved and stored in a fault-tolerant, durable way. Storing the data in a particular way is formatting. This portion of the specification provides no indication that this step is performed with human intervention. Moreover, [0071, 0159] indicate that the operations of the method may be performed without human intervention. Moreover, even if Ralhan were to teach this step being performed with human intervention, the courts have held (see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)) that providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art.)))
	automatically, and without human intervention, storing the scoring data retrieved from the one or more sources of scoring data in the data repository; automatically, and without human intervention, storing the score data in the data repository; automatically, and without human intervention, storing the one or more performance metrics computed based on the prediction data and the score data in the data repository; (Figure 8, elements 808-812, [0110-0112] and Figure 9, elements 938, 944-948, and 980, [0114] show/describe storing the scoring data jointly in causeway 982. This portion of the specification provides no indication that this step is performed with human intervention. Moreover, [0071, 0159] indicate that the operations of the method may be performed without human intervention. Moreover, even if Ralhan were to teach this step being performed with human intervention, the courts have held (see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)) that providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art.)))
	automatically, and without human intervention, formatting the [not necessarily updated] training data and the [not necessarily updated] validation data for storage in the data repository; and (Figure 8, elements 818 and 8120, [0108] indicates that the data is retrieved and stored in a fault-tolerant, durable way. Storing the data in a particular way is formatting. This portion of the specification provides no indication that this step is performed with human intervention. Moreover, [0071, 0159] In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)) that providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art.)))
	automatically, and without human intervention, storing the [not necessarily updated] build data in the data repository. (Figure 8, elements 808-812, [0110-0112] and Figure 9, elements 938, 944-948, and 980, [0114] show/describe storing the scoring data jointly in causeway 982. This portion of the specification provides no indication that this step is performed with human intervention. Moreover, [0071, 0159] indicate that the operations of the method may be performed without human intervention. Moreover, even if Ralhan were to teach this step being performed with human intervention, the courts have held (see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)) that providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art.)
	Ralhan does not appear to explicitly teach the data being updated, but Dong—directed to analogous art—teaches 
	updated training data…updated validation data…updated build data	([0052-0054, 0057] describes updating the training data which is used to update he model. As the build data for the models taught by Ralhan includes training and validation data, the combination of references suggests updating the training and validation data. Neither Ralhan nor Dong indicate that these steps requires human intervention. Dong, Abstract makes it clear that the processes are performed automatically (without human intervention). Even if Ralhan or Dong were to teach this step being performed with human intervention, the courts have held (see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)) that providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over “Ralhan” (US 2019/0354809 A1) in view of “Dong” (US 2020/0348659 A1), further in view of “Li” (US 2020/0143246 A1).

	Regarding claim 10, the rejection of claim 9 is incorporated herein. The combination of Ralhan and Dong does not appear to explicitly teach, but Li teaches
	automatically, and without human intervention, designating the at least one challenger as the champion based on a user input. (Figures 14-16, [0170, 0180-0182, 0195]. The override option is understood to be a redesignate prompt. The user overriding to select a challenger would result in the selected model being designated a challenger.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Ralhan and Dong to allow user input to designate the champion because this allows the user to exercise judgement in deciding which model goes into production, potentially reducing the incidence of model error in a real production environment.

	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over “Ralhan” (US 2019/0354809 A1) in view of “Dong” (US 2020/0348659 A1), and further in view of “Yoon” (DevOps Portal Design for SmartX AI Cluster Employing Cloud-Native Machine Learning Workflows).
	
	Regarding claim 4, the rejection of claim 1 is incorporated herein. The combination of Ralhan and Dong does not appear to explicitly teach, but Yoon teaches
	wherein the design specification is a YAML formatted file, and the design specification further includes one or more scripts for automatically retrieving and formatting the build data. (Section 3, Data preprocessing subsection describes using a YAML file including a script to perform ETL (extract, transform, load) operations. Since it is performed by a script it is “automatic”.)


	Claim 14 is substantially similar to claim 4 and is rejected with the same rationale in view of the rejection of claim 11. 

	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “Ralhan” (US 2019/0354809 A1) in view of “Dong” (US 2020/0348659 A1), and further in view of “Faulhaber” (US 2019/0155633 A1).

	Regarding claim 5, the rejection of claim 1 is incorporated herein. Furthermore, Ralhan teaches
	wherein the machine learning model type to be built is stored in a reference library, and (Figure 8, elements 818 and 820, [0108-0109] and Figure 9, elements 932 and 936, [0114] show/describe storing models in a model storage.)
	The combination of Ralhan and Dong does not appear to explicitly teach, but Faulhaber teaches
	the design specification identifies the reference library.  ([0128] describes various user inputs including a storage location.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Ralhan and Dong to store the model at a user specified location as described by Faulhaber because this allows the user to easily perform the task at hand as described by Faulhaber at [0130]. Furthermore, allowing the user to specify a location allows the user to have control over the model destination, which allows the user to organize models and to ensure that models are stored in appropriate locations (e.g., sensitive models are stored at a secure location). 

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bae (US 2020/0097850 A1) – Also teaches a user-defined period for updating a model. See, e.g.,  [0057].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432.  The examiner can normally be reached on Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121